OPINION OF THE COURT
Per Curiam.
Mark S. Kaminsky has submitted an affidavit dated August 6, 1993, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Kaminsky was admitted to the practice of law by the Appellate Division of the *90Supreme Court, Second Judicial Department, on May 5, 1976, under the name Mark Stephen Kaminsky.
Mr. Kaminsky acknowledges that he is the subject of an investigation by the Grievance Committee for the Second and Eleventh Judicial Districts concerning allegations that he misappropriated escrow funds. Mr. Kaminsky further acknowledges that if charges were predicated on these allegations, he would be unable to successfully defend himself.
Mr. Kaminsky indicates that he is tendering his resignation freely and voluntarily, that he is not being subject to coercion or duress, and that he is fully aware of the implications of submitting his resignation. Mr. Kaminsky acknowledges that he is submitting his resignation subject to any application which may be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection, and acknowledges the continuing jurisdiction of this Court. Mr. Kaminsky is aware that any order issued pursuant to Judiciary Law § 90 (6-a) may be entered as a civil judgment against him and specifically waives the opportunity to be heard in opposition thereto.
Chief Counsel for the Grievance Committee has recommended that this Court accept the resignation. Under the circumstances, the resignation of Mark S. Kaminsky as a member of the Bar is accepted and directed to be filed. Accordingly, Mark S. Kaminsky is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effectively immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Pizzuto, JJ., concur.
Ordered that the resignation of Mark S. Kaminsky is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Mark S. Kaminsky is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Mark S. Kaminsky shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant, to Judiciary Law §90, effective immediately, Mark S. Kaminsky is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an *91attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.